DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Status of Claims 
Claims 9-16 of U.S. Application No. 16/767196 filed on 05/27/2020 have been examined. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 9 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hosoda et al. [US 2006/0243499 A1], hereinafter referred to as Hosoda
 	As to Claim 9, Hosoda discloses a mobile entity comprising: a position decision unit configured to determine a position of itself ([abstract, 0038, 0047 and 0054]); an environment information acquisition unit configured to acquire environment information at the position ([abstract, 0029, 0038, 0042 and 0054]); and a motion determination unit configured to determine whether a motion scheduled to be performed holds based on the environment information ([abstract, 0038, 0048, 0050 and 0054]).  




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 10-16   are rejected under 35 U.S.C. 103(a) as being unpatentable over Hosoda, in view of Goulding [US 2011/0231050 A1], hereinafter referred to as Goulding.
claims 10, Hosoda discloses all of the limitations of claim 9 as stated above. Hosoda does not explicitly disclose a mobile entity, wherein the environment information includes at least one of environment information related to a vocal apparatus and environment information related to a display device. However Goulding teaches a mobile entity, wherein the environment information includes at least one of environment information related to a vocal apparatus and environment information related to a display device ([see at least 0041 and 0487], “The control system may also include a plurality of input/output (I/O) components that may include a variety of known I/O devices, including network connections, video and graphics cards, disk drives or other computer-readable media drives, displays, or any other suitable I/0 modules. One or more data busses may operatively couple the CPU, the memory component, and the I/O component. The control system may be operatively coupled to a control component having a data display/monitor and a command/control input device (e.g. a keyboard, an audio-visual input device, handlebars, foot pegs, pressure pads, etc…” and “A visual display provides the operator operational and engineering data. The operator only provides high-level control input, leaving the legged mobile robot on-board control system to operate the legs, provide stability on rough terrain, and reflex responses to external disturbances. In addition, a rider or passenger may partially or fully provide stability of balance”). Both Hosoda and Goulding illustrate similar that control a mobile robot. Goulding on the other hand teaches wherein the environment information includes at least one of environment information related to a display device 
 	 It would have been obvious to one of ordinary skill in the before the effective filling date of the claimed invention to modify the invention of Hosoda, to incorporate displaying environmental related information, as taught by Goulding, for the purpose of providing either visual or vocal aid for either robots environment or for those monitoring the robot.

As to Claim 11, Hosoda discloses a mobile entity, wherein if determining that the motion scheduled to be performed does not hold, the motion determination unit corrects motion information related to the motion scheduled to be performed ([Fig. 15 a-e, 0048, 0054 and 0063]).  

As to Claim 12, Hosoda discloses a mobile entity, further comprising an attitude angle detecting device configured to detect an attitude angle of the mobile entity, and wherein the motion determination unit estimates an attitude of the mobile entity based on the environment information and the attitude angle, and determines whether the motion scheduled to be performed holds based on an estimated attitude ([abstract, 0038, 0047 and 0054]).

As to Claim 13, Hosoda discloses a mobile entity, wherein the environment information includes at least one of an inclination angle of a floor surface, a distance to an obstacle or a wall, sound volume, and brightness ([0049, 0050 and 0054]).

As to Claim 14, Hosoda discloses a mobile entity, wherein the motion scheduled to be performed is returning from a fallen state ([Fig. 15 a-e, 0048, 0054 and 0063]).  

As to Claim 15, Hosoda discloses a mobile entity, wherein the motion determination unit restricts the returning from a fallen state based on the environment information ([Fig. 15 a-e, 0048, 0054 and 0063]).   

As to Claim 16, Hosoda discloses a mobile entity, further comprising an environment information setting device configured to set, change, or update the environment information ([abstract, 0029, 0038, 0042 and 0054]).

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAZAN A SOOFI whose telephone number is (469)295-9189.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 572-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.